IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,098-01


                   EX PARTE CHARLES LAMONT WALLER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1445688-A IN THE 208TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of 3,4

methlenedioxy methamphetamine (MDMA) and sentenced to imprisonment for two years. He did

not appeal his conviction.

        Applicant contends that his plea was involuntary and that his conviction violates due process.

The evidence in his case was tested and found not to contain MDMA, even though the lab test shows

that the evidence contained cocaine and methamphetamine, different controlled substances.
                                                                                                    2

         The parties have entered agreed findings of fact and conclusions of law, and the trial court

has determined that Applicant’s decision to plead guilty in this case was not a voluntary and

intelligent choice. Applicant is entitled to relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.

2014).

         Relief is granted. The judgment in cause number 1445688 in the 208th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the information. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 4, 2016
Do not publish